DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-20 filed 12/14/2021 are allowed for the reasons set forth below. 

Re Claim 1: 
Vig et al. US-PGPUB No. 2020/0211375 (hereinafter Vig) teaches a method comprising: 
receiving, by a processor of a user apparatus, metadata associated with a perspective image captured by an image capture device located at an image position and having an image pose, wherein the metadata comprises the image position and the image pose (Vig teaches at Paragraph 0100 that the plurality of images are associated with a plurality of image capture locations and at FIGS. 6A-6D and Paragraph 0148-0150 metadata associated with each of the images include the camera name, the image time, as well as metadata about the map and sub-map….a first car is associated with a first camera view x and a second car is associated with a second camera view y…the first and second car collect sensor data including a camera angle having a line through at least one traffic face. The sensor data is used to create bounding boxes. Vig teaches Paragraph 0141 the traffic face region lies in the field of view of the camera image where the map generation system 102 generates an image showing the width of the traffic face region annotated with the predicted bounding boxes formed by back-projection); 
Vig teaches at FIGS. 6A-6D and Paragraph 0148-0150 metadata associated with each of the images include the camera name, the image time, as well as metadata about the map and sub-map….a first car is associated with a first camera view x and a second car is associated with a second camera view y…the first and second car collect sensor data including a camera angle having a line through at least one traffic face. The sensor data is used to create bounding boxes.); 
receiving, by the processor of the user apparatus, ground control point (GCP) information identifying a GCP, wherein the GCP information comprises a GCP position based at least in part on a location of the GCP and wherein a GCP is a feature associated with a ground truth position (Vig teaches at FIGS. 6A-6D and Paragraph 0150 a first car is associated with a first camera view x and a second car is associated with a second camera view y…the first and second car collect sensor data including a camera angle having a line through at least one traffic face. The sensor data is used to create bounding boxes. Vig teaches Paragraph 0141 the traffic face region lies in the field of view of the camera image where the map generation system 102 generates an image showing the width of the traffic face region annotated with the predicted bounding boxes formed by back-projection); 
defining, by the user apparatus, a GCP indicator having a second indicator position located at the GCP position (Vig teaches at FIGS. 6A-6D and Paragraph 0150 a first car is associated with a first camera view x and a second car is associated with a second camera view y…the first and second car collect sensor data including a camera angle having a line through at least one traffic face. The sensor data is used to create bounding boxes. Vig teaches Paragraph 0141 the traffic face region lies in the field of view of the camera image where the map generation system 102 generates an image showing the width of the traffic face region annotated with the predicted bounding boxes formed by back-projection). 
Vig at least suggests the claim limitation:  
Generating, by the user apparatus, an indicator layer comprising the field-of-view indicator and the GCP indicator, the indicator layer configured to be rendered and displayed via output circuitry; and 
causing, by the user apparatus, display of the indicator layer comprising the field-of-view indicator and the GCP indicator in a second portion of an IUI of a labeling tool, wherein at least the perspective image is displayed in a first portion of the IUI of the labeling tool and the labeling tool is provided via output circuitry of the user apparatus (Vig teaches at Paragraph 0100 that the plurality of images are associated with a plurality of image capture locations and at FIGS. 6A-6D and Paragraph 0148-0150 metadata associated with each of the images include the camera name, the image time, as well as metadata about the map and sub-map….a first car is associated with a first camera view x and a second car is associated with a second camera view y…the first and second car collect sensor data including a camera angle having a line through at least one traffic face. The sensor data is used to create bounding boxes. Vig teaches Paragraph 0141 the traffic face region lies in the field of view of the camera image where the map generation system 102 generates an image showing the width of the traffic face region annotated with the predicted bounding boxes formed by back-projection).
Hayashi US-PGPUB No. 2020/0406753 (hereinafter Hayashi) teaches the claim limitation:  

causing, by the user apparatus, display of the indicator layer comprising the field-of-view indicator and the GCP indicator in a second portion of an IUI of a labeling tool, wherein at least the perspective image is displayed in a first portion of the IUI of the labeling tool and the labeling tool is provided via output circuitry of the user apparatus (Hayashi teaches at FIGS. 18-19 causing by the HUD display of an indicator layer comprising the FOV indicator 220 and the GCP indicator 222 in a second portion of the user interface 211, wherein at least the perspective image 221 and/or 203 is displayed in a first portion of the user interface 211).

The prior art references do not anticipate or suggest the new claim limitation of “wherein the field-of-view indicator (a) is an interactive user interface (IUI) display element and (b) is configured to represent the field-of-view of the perspective image; …..wherein the GCP indicator is another IUI display element and (b) is configured to represent a location of the GCP” in a method, set forth in the newly submitted base claim 1.  The base claim 15 is allowed for the same reasons as the claim 1. The dependent claims 2-14 are dependent upon the base claim 1 and are allowed for the same reasons as the base claim 1. The dependent claims 16- 20 are dependent upon the base claim 15 and are allowed for the same reasons as the base claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613